 526DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalPaper CompanyandInternationalBrotherhood of Pulp,Sulphite&Paper Mill Work-ers, and United Papermakers and Paperworkers,AFL-CIO,Joint-Petitioners,andInternationalBrotherhood of ElectricalWorkers,AFL-CIO,and CLC,PetitionerandUnited Association ofJourneymen and Apprentices of the Plumbing &Pipefitting Industry of the United States andCanada,L.U. 619,Petitioner.'Cases 15-RC-3756,15-RC-3757, 15-RC-3758, 15-RC-3764, and15-RC-3765May 17, 1968DECISION AND DIRECTION OF ELECTIONSBY CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND ZAGORIAUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer James M. Pratt of the NationalLabor Relations Board.2 Following the hearing andpursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, thesecases were transferred to the National Labor Rela-tions Board for decision. The Employer, the Joint-Petitioners, and the UA filed briefs which havebeen considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:1.The Employeris engagedin commerce withinthe meaningof the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.3.Questions affecting commerce exist concern-ing the representation of certain employees of the'The names of the above-named Petitioners appear as corrected on therecord and are referred to herein as the Joint-Petitioners, the IBEW, andthe UA, respectively'The UA's motion to withdraw its petition for a unit of oilers in Case15-RC-3765 has been referred to the Regional Director for considerationand is not before us for determination.At the hearing the UA was granted leave to intervene in Case15-RC-3758, and the Joint-Petitioners were granted leave to intervene inthe cases in which they were not already a party.3 The SKD has a current collective-bargainingagreement, effective fromEmployer within the meaning of Sections9(c)(1)and 2(6) and(7) of the Act.The Joint-Petitioners contend that all petitionsfiled in the instant proceedings,including their ownpetition for a production and maintenance unit,should be dismissed.Theycontend that the Em-ployer's new plant at Vicksburg,Mississippi, is, ineffect,an accretion to the existing production andmaintenance unit in the Employer's Southern KraftDivision(hereafter called SKD) and that the agree-ment covering such unit constitutes a bar to theseproceedings.3In the alternative,the Joint-Peti-tionerscontend that the petitions should bedismissed because past Board decisions involvingthe Employer's operations and bargaining historyestablish a pattern of bargaining on a multiplantrather than on a single-plant basis.4The Employeris a NewYorkcorporation with itsprincipal office locatedin New York City.Its SKD,an autonomous division headquartered in Mobile,Alabama,operates 10 plants or mills in 6 SouthernStates where it manufactures paper and rayon pulp,finished paper,and paperboard.Itappears frompast Board proceedings involving the Employer thatthe Employer also has a container division which isoperated separately and apartfrom the SKD. Thecontainer division operates at least nine widelyseparated plants in all regions of the United States,including two located adjacent to SKD mills atGeorgetown,South Carolina,and Springhill, Loui-siana.On October28, 1967,the Employer commencedoperations at its new Vicksburg plant where it con-ducts a technologically modern,integrated linerboard manufacturing operation.The plantis underthe general supervision of a mill manager who re-ports to a vice presidentof the Employer. Thelatter is also general manager of the SKD,but it ap-pears from the record that he supervises theVicksburgmill, in addition to his other duties. It ap-pears further that the activities of the mill manager,including the industrial relations policies at theplant, are coordinated through the general manage-ment of SKD.While paychecksissued to theVicksburg employees at the time of the hearing car-ried the designation"InternationalPaper Company,Southern Kraft Division,Vicksburg,Mississippi,"the mill manager explainedthatthiswas "becauseJune 1,1967, through May 31, 1970, which provides,with certain exclu-sions covered by prior Board certifications,that the SKD recognizes theJoint-Petitioners and the IBEW "jointly, as the exclusive representative forcollective bargaining for all of its production and maintenance Employeesof all of the mills of the Southern Kraft Division11IAs the record does not show that the new plant is in any way func-tionally integrated with other plants of the Employer, and as there is nobargaining history at the new plant, we find no merit in the Joint-Peti-tioners' alternative contention.The Black and Decker Manufacturing Com-pany,147 NLRB 825, 828171 NLRB No. 89 INTERNATIONALPAPERCOMPANYof the continued use of stocks that were availableprior to its becoming a real entity of the VicksburgMill," and that"processes are in motion to preparechecks for the operating needs of the now operat-ing mill."One of the methods used by the Employer inrecruiting employees for the new mill was to postnotices on bulletin boards at other southern plants.In response,an unspecified number of employees inallof the maintenance classifications,except car-penters, came from SKD mills,but it is not clearwhether these employees were transferred,or wereterminated and then hired at the new plant.Even if the SKD agreement expressly covered theemployees to be hired after its execution at the Em-ployer'snew plant,the Board would nonethelessrefuse to find the contract a bar to the instant peti-tions unless it finds that these employees are anaccretion to the contract unit.5 In our opinion, therecord falls far short of establishing that the newplant is an accretion to the SKD production andmaintenance unit.Thus,theVicksburg plant isseparately located,being some 75 miles distantfrom the nearest SKD mill.It is separately anddirectly supervised, although subject to common ul-timate supervision,and it is operationally au-tonomous.In addition,except for an unspecifiednumber of permanent transfers,there is no showingof employee or product interchange, nor sufficientproof relating to other pertinent factors which theBoard has considered in finding an accretion.' Ac-cordingly, as the employees of the Vicksburg plantwere not yet employed at the new location whenthe agreement covering the SKD plants was enteredinto, and as we find that these employees are not anaccretion to the contract unit,we conclude that theSKD contract does not bar the petitions herein.4.There is no history of bargaining at the Em-ployer's Vicksburg plant.The Units SoughtIn Case 15-RC-3756 theJoint-Petitioners seek aproduction and maintenance unit of approximately224 employees. In Case 15-RC-3757 the IBEWseeks a unit of approximately 22 power departmentemployees. In Case 15-RC-3758 the IBEW alsoseeks a separate unit of all journeyman instrument-electricians and apprentices, approximating 21 em-ployees. In Case 15-RC-3764 the UA seeks a unitof pipefitters,welders, and apprentices, approxi-mating 21 employees.The Joint-Petitioners contend that the power de-3 Pullman Industries,Inc,159 NLRB 580,582527partment and craft units are inappropriate becauseof the high degree of integration of the Employer'soperations and because of its request for represen-tation of these employees on a broader basis. Theycontendalsothatthe instrument-electricians,pipefitters,and welders are "specialists"who per-form a conglomeration of skills which are adaptedto the Employer's operation and are not limited toa specified craft.The UAcontends that its requestfor a single unit of pipefitters and welders is ap-propriate,but will go to an election in separateunits.It contends also that the unit of instrument-electricians is inappropriate,but wishes to be in-cluded on the ballot if the Board finds the unit ap-propriate.The Employerconcedes that all the unitrequests are appropriate,except the single unit in-cluding both pipefitters and welders.The Employercontends that only separate units of welders and ofpipefitters are appropriate.The Employer's OperationsThe Employer,at its Vicksburg plant,is engagedin the production of liner board from sawmill chipsand pulpwood logs which are also reduced to chipform.These chips are passed through variouschemical and washing processes until reduced to acleanmat of washed pulp fiber.The fibers arestored and subsequently passed into the papermachine operation.The liner board comes off thepaper machines in large reels and is then rewoundinto rolls of the length ordered by the customer.The above-describedprocess is a continuous,around-the-clock,7-day-a-week operation.The plant has three major buildings which housethe pulpmill,papermill,and powerplant.It also hasa separately located central or main shop for main-tenance operations.The operations are separatedadministratively into six departments-the pulpmill,papermill,powerplant,laboratory,maintenance,and engineering.While all of the plant is integratedand dependent on each phase,prior and following,each activity is separately supervised without hav-ing to be dependent upon other departments forany reasonable support.Thus, the pulp-and paper-mills,powerplant,and laboratory,which are in-cluded in the production department,are each su-pervised by a superintendent who reports to the su-perintendent in charge of the production depart-ment. Similarly, the maintenance and engineeringdepartments are headed by a superintendent andplant engineer,respectively, who report to the su-perintendent in charge of the maintenance and en-6 Pullman Industries,Inc, supra;Beacon Photo Service,Inc.,163 NLRB706;Potlatch Forests, Inc.,165 NLRB 1065. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDgineering department. There is no overlapping ofintermediate or lower echelon supervision betweenthe various departments.The Employer presently hires approximately 224hourlypaidproduction andmaintenance em-ployees.All use the same entrance to the plant,share the same locker room and shower facilities,use vending machines which are located in the cen-tral plant, and are subject to the same work rules.Thus, all production and maintenance employeesare covered by the same hospitalization plan, vaca-tion, funeral leave, and holiday policies, overtimeshiftdifferentialpractices, and retirement plan.However, only the production employees work on a3-shift, 24-hour basis.The Employer hires approximately 68 employeesinvariousmaintenance classifications, includingmechanics (24), pipefitters (14), welders (7), car-penters (2), and instrument-electricians (18), andapprentice instrument-electricians (3). Each clas-sification has its own line of progression. Except forthe instrument-electricians,who have their ownforeman and assistant, the maintenance employeesare under the common supervision of four main-tenance foreman.These foremen work on the dayshift and are interchangeable as to work assign-ments and areas of the plant.In addition to themain shop,there are some satellite shop facilitiesscattered through the plant. The maintenance em-ployees, except pipefitters, and possibly welders,may report to work at the main shop, a satelliteshop, or the specific area of the plant where work isinprogress.While the various classifications ofmaintenance employees work together, it appearsthat they do so only to the extent their particularskills are required. However, after completing theirfunctions on a given job, they may assist the otherclassifications in areas where they are capable. Atthe time of the hearing, the maintenance employeeswere working two 12-hour shifts, but it appears thatwhen operations become normal, most of these em-ployees will work days (7 to 12, 12:30 to 3:30),with a small number doing shift work. The papermachine tender, who works in the paper mill de-partment, receives a higher rate than the t )p paidmechanic. Apart from this comparison, the recordgives no information on wage rates.Case 15-RC-3757The powerdepartment employees have their ownseparate line of progression(power utility man,power tender,and powerplant operator)and there'The water treatment plant is located about 200 feet from the power-plant However, water used in the manufacturing process is treated furtherin the powerplant treating systemisno interchange of job functions with other em-ployees. They are separately supervised by a su-perintendent,assistantsuperintendent, and fourshift engineers. In addition to operating a barkburning and gas boiler and a recovery boiler, whichtogether provide all power used in the plant, theseemployees also handle the treatment of all waterused.' The recovery boiler also recovers from spentliquors the inorganic salts that are used to removemalignantmaterials from wood in the pulpingprocess. In the performance of these operations,the power department employees appear to have nocontact with employees of other departments. How-ever, the power department employees have somecontact with other employees to whom they give"advisory service in the matter of steam use, as wellas condensate, collet and return ...." They alsogive some advice to personnel in other departmentsconcerning the distribution, availability, and use ofcompressed air, and, to a lesser degree, water. AstheEmployer's fire protection services are or-ganized around the power department, these em-ployees, on occasion, work with personnel in otherdepartments in order to have an effectively trainedfire-fighting team.It is apparent, from the foregoing and the entirerecord, that the power department employees com-prise a functionally distinct group of employees towhom the Board customarily grants separaterepresentation. Their functions and supervision aredistinctand separate from those of other em-ployees. They have a separate line of jobprogres-sion and have only minimal contact of an advisorynature with other employees. Moreover, there is nohistory of collectivebargaining.Accordingly, wefind that thepower departmentemployees may, ifthey sodesire, constitute a separateappropriateunit for representation.8Case 15-RC-3758The instrument-electricians, as the title denotes,are a combination classification which combineswhat are normally separate job functions of the in-strument mechanic and the electrician. Accordingto the Employer, this classification was establishedbecause the degree of automation and amount ofelectronic equipment involved in the plant's instru-mentation required the types of information andskillsof both groups. These employees not onlykeep the instruments in proper working order, butalsowillperform the straight electricalmain-tenance work. Some of the employees hired intoIGeotgm-Pacific Corpo,at1on,156 N LRB 946,Mesta Machine Com-pany, 167 NLRB99 INTERNATIONALPAPERCOMPANYthis classification are journeymen electricians withsome past experience on pneumatic type instru-mentation.Some others are experienced jour-neymen instrument mechanics in the papermakingindustry. It further appears that the Employer alsohired some employees into this classification whowere not journeymen but who had comparable ex-perience in either the instrument and/or the electri-cal field. However, all were given approximately 2months of schooling by the instrument manufac-turers and by some of the general electrical manu-facturers. The Employer has also established an ap-prenticeship program for this classification and cur-rently employs three apprentices.The instrumentation, which consists of about asmany varieties as there are machines, was originallyinstalled by composite crews of electricians andpipefitters.Although only a few machines do notuse electrical energy in some form, they are clas-sifiedas to power sources-electric, pneumatic(vacuum or pressure), water or other fluid material,and atomic. The instruments are also classified interms of their functions, being either of the controltype or the informational type. The former controlsthe manufacturing operations-the paper machines,the pulp operation, and so forth. The informationaltype "displays a value of determination from itssensing point," records and analyzes the informa-tion againstthe prescribed behavior of that activity,and makes such corrections as are needed. The in-struments are standard components furnished bymajor suppliers and they appear to be similar to in-strumentsand controls which are used in otherpapermills.Aside from the initial installation, the instrument-electrician has the responsibility of installing andmaintainingthe controlsignalingsystem, and anyinstrumentswhich are in response to or involved inthe transport of controlling signals,9 such as con-trol valves, damper positioners, the pneumatic tub-ing, and DP cells in the instrumentation, and dif-ferential pressure draft gauges. In performing theseduties, they are given special tools which are notgiven to other crafts. Thus, they are given specialcalibration tools for pneumatic instruments, anduse electronic and other specialized testing equip-ment, some of which is portable. Equipment of a9 It appears that the pipefitters will install andmaintainsomeinstrumen-tation which is not in response to the controlsignalingsystem, such as thecontrol valve and piping inserted to the mainstream of flow10 170 NLRB 422,Member Fanning dissenting" InDundeeelectricalmaintenance employees performed to some ex-tent the combined functions of the instrument-electricians herein How-ever, the employer contracted out its majorinstrumentation service andelectrical repairs In addition, the electrical maintenance employees weresupervised in part by operations supervisors, and frequently worked in529major character is located incentral areas.The instrument-electricians have a separate, en-closed area in themainshop where they have toollockers,workbenches, and some test equipment.Inside this area is a closed room, calleda "cleanroom," for certain electrical activities, asinstru-mentation calibration and repair, which requirespecial tools of equipment and must be kept free ofcontamination.However, heavier kinds of work,such as the repair of a control valve, or the servic-ing of a motor, is done in the "majorgeneral area"of the main shop complex.It is clear from the foregoing, and we find, thatthe instrument-electricians constitute an identifia-ble group of skilled employees. Unlike the electri-calmaintenance employees who were found to be"specialists" in our recentDundee Cement Com-panydecision,10 the instrument-electricians wereeither hired as journeymen or had comparable ex-perience, and were given additional training so thatthey could perform all of the Employer's instru-ment and electrical maintenance work." They workunder supervision separate from all other main-tenance employees and are the only group forwhich the Employer has established an apprentice-ship program. Although the Employer appears tohave combined in this classification the functionsusually performed by the separate classifications ofinstrument mechanics and electricians, we nonethe-lessfind that the instrument-electricians may, ifthey so desire, constitute an appropriate unit forseparate representation.12Case 15-RC-3764The Employer currently hires in separate classifi-cationsonly journeyman pipefitters and jour-neyman welders, but expects to establish ap-prenticeship programs for each. Along with othermaintenance employees, except the instrument-electricians, they are supervised by the four main-tenance foremen. It appears that the pipefitters per-form work involving the normal skills of their craft,such as screw pipework; fabrication, construction,and hanging of pipe; reading blueprints; sketchingpipe for welders; installing, removing, and replacingvalves; and threading and cutting pipe. Similarly,close conjunction with mechanical maintenance employees and laborers inproduction areas1' In past cases, the Board has refused to combine electricians and in-strument mechanics in a single unit See, e g , EIDupont de Nemours andCompany,162NLRB 413, and cases cited at fn 8 However,in none ofthese cases were the functions of the instrument mechanics and electricianscombined as in the present case Moreover, as the record does not showthat the job assignments and functions of the instrument-electricians areestablished in accordance with their background experience as instrumentmechanics or electricians, there is no basis for finding that the classificationis one in name only 530DECISIONSOF NATIONALLABOR RELATIONS BOARDthe welders do all types of welding and burningrequired in the Employer's operations.It is clear,therefore,and we find,that the pipefitters and wel-ders constitute identifiable groups of skilled em-ployees similar to groups we have previously foundto be journeymen or craft pipefitters and welders.13As the UA seeksto includethe pipefitters and weld-ers in a single unit,we shallconsider such request.While the welders work with all maintenance em-ployees, it appears that they spend most of theirtimeworkingwiththepipefittersand themechanics.The recordshows further that somewelders spend 75 to 85 percent of their time work-ing with the pipefitters.Although the welders attimes may work with mechanics who are located inthemain shop,they,like the pipefitters,are notlocated in the main shop,and apparently do notnormally report there for work at the beginning ofthe workday.InNorth American Aviation,Inc.,"the Board noted that welders, though craftsmen, donot in the traditional sense possess strong craftidentity,and that the Board does not normallyrecognize welders as a separate and distinct groupof craftsmen in any industry other than aerospace.Thus,absent a petition for their inclusion in an ap-propriate traditional craft unit, we would not or-dinarily find a separate unit of welders to constitutean appropriate unit.'5It is clear in this case, how-ever,that the welders,because of their journeymanstatus and common supervision and hours of em-ployment,share a closer community of interest withthe maintenance employees than with the produc-tion employees. In addition,as the welders appearto spend as much as 75 to 85 percent of their timeworking with the pipefitters and do not report to aseparate shop of their own, we believe that theyhave a close community of interest with the pipefit-ters.16Accordingly,we find that together they con-stitute a homogeneous group of skilled craftsmen,appropriate for representation, in a separate unit ifthey so desire."In determining in this case the character andscope of the unit or units that will assure employeesthe fullest freedom in exercising their Section 7rights,we have considered the functional andoperational integration which exists at the Em-ployer's plant,together with all other relevant fac-tors.Upon our appraisal of all the circumstances,including the absence of a bargaining history on amore comprehensive basis, we find the craft andpower department units above described to be ap-propriate for purposes of collective bargaining ifthese employees desire separate representation.In view of our determination that certain craftanddepartmentalemployeesmay constituteseparate units if they so desire,and as a productionand maintenance unit'8 is a normal unit appropriatefor purposes of collective bargaining,we shall makeno final unit determination at this time, but shalldirect separate elections by secret ballot among theemployees at the Employer'sVicksburg,Mississip-pi,mill in the following voting groups,excludingfrom groups (a), (b), and(c) all other employeesand supervisors as defined in the Act:(a)All employees in the power department, in-cluding powerplant operators,power tenders, andpower utility men.(b)All journeyman instrument-electricians andapprentice instrument-electricians.(c)All journeyman pipefitters and apprenticepipefitters,and all journeyman welders and ap-prentice welders.(d) All production and maintenance employees,excluding the employees in voting groups(a), (b),and (c) and all office clerical employees, officeporters, professional employees,watchmen,guards,and supervisors as defined in the Act.If the majority of the employees in voting group(a) select the IBEW, or if the majority of the em-ployees in voting group (b) select either the IBEWor the UA,19 or if the majority of the employees invoting group (c) select the UA, the employees inthose groups will be taken to have indicated theirdesire to constitute a separate bargaining unit, andthe Regional Director conducting the elections ishereby instructed to issue a certification ofrepresentatives to the IBEW or UA for such unit orunits,which the Board under the circumstancesfinds to be appropriate for the purposes of collec-tive bargaining. However,if a majority of the em-ployees in any of such three voting groups do notvote for separate representation,that group will ap-propriately be included in the production and main-tenance unit and their ballots shall be pooled with13Union Carbide Corporation,156 NLRB 634, 63914 162 NLRB 1267, Member Fanning concurring." MemberFanningwouldnot generalize as to the grantingof separateunits for welders." Since no union seeks to represent a separateunit of mechanics, weneed not reach the issue whether the weldersshould more appropriately beincluded in such a unit." UnionCarbide Corporation, supra,639-640.i"The unit description is set forth in accord with the stipulation of theparties at the hearing." Althoughwe do not findthat the instrument-electricians constituteseparate units of instrument mechanics and electricians,we have includedthe UAon the ballotsfor this group because it has showninterest in theseemployees. It may withdrawhowever, within 5 days from the date hereof, ifit is not interested in representing these employees. INTERNATIONAL PAPER COMPANYthose for group(d).20 If a majority in voting group(d), including any pooled group,vote for the Joint-Petitioners,they shall be certified as the representa-tive of employees in such group,which,under the!0 If the votes are pooled,they are to be tallied in thefollowingmanner.The votesfor the labor organizations seeking separateunits in groups (a),(b), and(c) shall be countedas valid votes but neither for nor against thelabor organization seeking to representthe production and maintenanceunit. All other votes areto be accorded their face value" An election eligibility list,containing the namesand addresses of allthe eligible voters,must be filed by the Employer with the Regional531circumstances the Board findsto bean appropriateunit for purposes of collectivebargaining.[Direction of Elections21 omitted fromipublication.] IDirector for Region 15 within 7 days after the date of this Decision andDirection of Elections. The Regional Director shall make the list availableto all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc.,156 NLRB 1236.363-177 0 - 72 - 35